DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6, 8, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10, 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hinger (US Pub: 2017/0285877 A1).
 	As to claim 1, Hinger discloses an ultrasonic induction circuit (i.e. as seen in figure 2B and 7 embodiment, Hinger teaches an ultrasonic array which is expanded in figure 7 which shows an induction circuit) (see Fig. 2B, 7, [0034-0036]), comprising: 
 	an ultrasonic sensor (i.e. element 500 is said to be an ultrasonic sensor) (see Fig. 5, [0052]), a first potential supply sub-circuit (i.e. as seen in figure 7 the VP circuitry is the first potential supply sub-circuit) (see Fig. 7, [0060-0061]), a first transistor (i.e. transistor 612) (see Fig. 7), a compensation sub-circuit (i.e. the reset substrate formed by 712) (see Fig. 7, [0060-0061]) and a signal output sub-circuit (i.e. the read controller is the signal output sub-circuit) (see Fig. 7), wherein the ultrasonic sensor comprises a first electrode (i.e. as seen in figure 5 the top electrode 508 is the first electrode) (see Fig. 5, [0054]), a second electrode (i.e. the second electrode is the bottom electrode 512) (see Fig. 5, [0054]) and a piezoelectric film layer (i.e. element 504 is said to be a piezoelectric film layer) arranged between the first electrode and the second electrode (i.e. as seen in figure 5 504 is between 508 and 512) (see Fig. 5), the first electrode being electrically connected with a first terminal of the ultrasonic induction circuit (i.e. the 508 is connected to the first terminal to touch controller 508 at Rbias) (see Fig. 5), the second electrode being electrically connected with a second terminal of the first potential supply sub-circuit (i.e. the second terminal is the DBias which is shown in figure 7 embodiment to be directly connected to Vp first potential supply sub-circuit) (see Fig. 7, [0060-0061]), and a first terminal of the first potential supply sub-circuit being electrically connected with a first potential supply end (i.e. as seen in figure 5 and 7 the DBias is electrically connected to the VP end) (see Fig. 5 and 7), a gate of the first transistor is electrically connected with the second electrode (i.e. as seen in figure 5 and 7 the gate of transistor 612 is connected to the second electrode 512 via the 520 substrate) (see Fig. 5, [0054-0055]) and a second terminal of the compensation sub-circuit (i.e. since the substrate 520 is connected to the compensation circuit 712 they are electrically connected) (see Fig. 5, 7, [0055-0061]), a second electrode of the first transistor is electrically connected with a first terminal of the compensation sub-circuit (i.e. as seen in figure 7 the second electrode of 612 is connected to the compensation sub-circuit 712 via 708 and 704) (see Fig. 7), a first electrode of the first transistor is coupled to a second potential supply end (i.e. as seen in figure 5, the first electrode of the first transistor is directly connected to the second supply end Vg which output the voltage to the Read controller) (see Fig. 5-7, [0055-0061]); and a first terminal of the signal output sub-circuit is electrically connected to the second electrode of the first transistor (i.e. the signal output circuit 710 is electrically connected to the second electrode of the first transistor 612 via the diode 608) (see Fig. 7, [0060-0061]), and a second terminal of the signal output sub-circuit is electrically connected to a second terminal of the ultrasonic induction circuit (i.e. as seen in figure 7 the second terminal of the ultrasonic induction circuit is electrically connected to the output put sub-circuit 710 via the substrate 520 of figure 5) (see Fig. 5-7, [0054-0061]).  
 	As to claim 7, Hinger teaches a driving method for the ultrasonic induction circuit, which is performed by using the ultrasonic induction circuit according to any one of claim 1, the driving method comprising: supplying a first fixed potential to the second electrode of the ultrasonic sensor by the first potential supply sub-circuit, sending a preset alternating current signal via the first electrode when a voltage of the second electrode of the ultrasonic sensor is the first fixed potential to enable the ultrasonic sensor to emit ultrasonic waves; supplying a second fixed potential to the second electrode by the first transistor and the compensation sub-circuit; and when receiving ultrasonic waves that is reflected after reaching a user's finger, converting, by the ultrasonic sensor, the received ultrasonic waves into voltage signals and outputting the voltage signals via the signal output sub-circuit (i.e. as seen in figure 2B the system of Hinger clearly uses a processing unit 220 to sample the ultrasonic sensor array 212 so that the first electrode and second electrode forming the ultrasonic sensor outputs wave which is then captured via the compensation sub-circuit and converted into readable data for the processor to access when the user’s finger is detected) (see Fig. 2B, 5-7, [0034], [0055-0061]).  
 	As to claim 10, Hinger teaches the driving method for the ultrasonic induction circuit according to any one of claim 7, wherein supplying the first fixed potential to the second electrode of the ultrasonic sensor by the first potential supply sub-circuit comprises: turning on the first potential supply sub-circuit, and turning off the first transistor, the compensation sub-circuit and the signal output sub-circuit, to supply the first fixed potential to the second electrode via the first potential supply terminal that is electrically connected with the first potential supply sub-circuit (i.e. as seen in figure 2-5, the system of Hinger uses the ultrasonic induction system to detect user’s figure input which samples the received waves and increase the second fixed potential to a third potential as seen in figure 5-7 circuits) (see Fig. 2-7, [0034-0061]).    
 	As to claim 12, Hinger teaches the driving method for the ultrasonic induction circuit according to any one of claims 7, wherein receiving ultrasonic waves that is reflected after reaching the user's finger by the ultrasonic sensor comprises: sampling the received ultrasonic waves after increasing the second fixed potential to a third fixed potential through the first transistor and the compensation sub-circuit, and after 36PCT/CN2020/099925English Translation finishing the sampling, decreasing the third fixed potential to a fourth fixed potential, the fourth fixed potential being a static working potential of the first transistor (i.e. as seen in figure 2-5, the system of Hinger uses the ultrasonic induction system to detect user’s figure input which samples the received waves and increase the second fixed potential to a third potential as seen in figure 5-7 circuits) (see Fig. 2-7, [0034-0061]).  
 	As to claim 13, Hinger teaches the driving method for the ultrasonic induction circuit according to claim 7, wherein converting, by the ultrasonic sensor, the received ultrasonic waves into voltage signals and outputting the voltage signals via the signal output sub-circuit comprises: converting the received ultrasonic waves into the voltage signals after the received ultrasonic waves passing through the piezoelectric film layer of the ultrasonic sensor, and turning on the signal output sub-circuit and the first transistor, turning off the first potential supply sub-circuit and the compensation sub-circuit, and outputting, through the first transistor and the signal output sub-circuit, voltage signals reaching the gate of the first transistor (i.e. as seen in figure 2B and 5-7, the computing device of figure 2B is shown to convert the ultrasonic sensor into voltage to apply input function and allow for the computer to function) (see Fig. 2B, 5-7, [0034-0035]).  
 	As to claim 14, Hinger teaches a display device, comprising a display panel, and the ultrasonic induction circuits according to any one of claim 1 arranged in an array (i.e. as seen in figure 2B and 4 the display device has ultrasonic induction circuit arranged in a matrix array 212) (see Fig. 2B, 4, [0034], [0047]).  
 	As to claim 15, Hinger teaches the display device according to claim 14, wherein the ultrasonic sensor of the ultrasonic induction circuit is disposed on a backplane attached to the display panel, a side of the backplane away from the display panel being sequentially provided with the second electrode, the piezoelectric film layer and the first electrode arranged in an array (i.e. as seen in figure 1-4 the display panel is clearly shown to be attached to the array of ultrasonic induction circuits) (see Fig. 1-4, [0034-0047]).  
 	As to claim 16, Hinger teaches a computer readable storage medium, storing executable instructions, when the executable instructions are executed by a processor, the driving method for the ultrasonic induction circuit according to any one of claim 7 is implemented (i.e. as seen in figure 2A and 2B, Hinger uses electronic memory 222 to allow the ultrasonic sensor array 212 to be controlled via processor 220 control) (see Fig. 2b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shen et al. (US Patent 10,838,547 A1) is cited to an integrate touch control system with multi-layer design in figure 1-2 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 21, 2022